FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARTIN ARAGON-MEJIA,                             No. 07-74517

               Petitioner,                       Agency No. A096-192-831

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Martin Aragon-Mejia, a native and citizen of Honduras, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), and we dismiss in part and deny in part the petition for review.

      Aragon-Mejia claims he is eligible for asylum and withholding of removal

based on his anti-gang political opinion. We lack jurisdiction to consider this

contention because he did not exhaust it before the agency. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no subject-matter jurisdiction over

legal claims not presented in administrative proceedings below); Zara v. Ashcroft,

383 F.3d 927, 931 (9th Cir. 2004) (the exhaustion requirement applies to

“streamlined” cases). Accordingly, we dismiss the petition as to his asylum and

withholding of removal claims.

      Aragon’s due process contention regarding the BIA’s streamlined decision is

foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir. 2003)

(BIA’s summary affirmance procedure does not violate due process).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    07-74517